BRIGGLE, District Judge
(dissenting).
I think the judgment of the District Court should be affirmed. In my opinion the conclusions of law of the trial court of changed conditions are amply supported by the findings. At the time plaintiff left for the military service, defendants were engaged in the sale of a miscellaneous line of floor coverings all of which at the time of his return had been abandoned with a single exception. The single exception “Tumble-Twist” is being handled on an entirely different basis. Defendants became the exclusive sales agents throughout the United States for this particular product and were committed to an extensive financial outlay for a national advertising campaign. This necessarily required a readjustment of their sales organization in respect to both territory and rates of commission. Due to demand and shortages it became necessary to allot the merchandise among the various customers. Total sales in the territory formerly covered by plaintiff had multiplied by six. A salesman’s job became one of maintaining good will in the trade rather than salesmanship. The territory of all other salesmen as well as rates of commission were reduced. Why not plaintiff? Plaintiff earned the last year of his previous employment $4922.83. Why should he now be entitled to a windfall of some $30,-000 per year? Even in the absence of changed conditions the Act only requires that a returning soldier be restored to a “position of like seniority, status and pay,” —not that he be placed on a pedestal, head and shoulders above his co-workers. This is bound to spell dissent and dissatisfaction in any organization to say nothing of its injustice to others.
Plaintiff was discharged from military service on December 17, 1945, and on December 18, 1945, demanded of defendant immediate restoration. The District Court found that defendants offered him restoration at $7500 per year which plaintiff refused, albeit the territory did not include all of the territory formerly covered by him. The District Court having heard the testimony of both plaintiff and defendants and observed their demeanor must have concluded that plaintiff was somewhat arbitrary and unreasonable in his demands. It is my considered judgment that the majority opinion produces an inequitable and unjust result and one not in the contemplation of Congress in the enactment of the Selective Service and Training Act of 1940./